Title: To John Adams from William Cranch, 13 April 1805
From: Cranch, William
To: Adams, John



Dear Sir,
Washington Ap. 13. 1805.

I received by Mr. J. Q. Adams the volumes of the “defence of the Constitutions,” for which I presume I am indebted to you.—Although I have not since had much leisure, I have still had enough to read, with some attention, the 3d. volume; particularly your examination of Nedham’s wrong constitution of a Commonwealth.—I am more than ever satisfied that the animadversions it your work has received have originated, not in any real doubt of the correctness of the sentiments it contains, but in the rival jealousies of ambitious partizans. It was the man they meant to attack and not the book. The book did not flatter the people, and therefore it was a good weapon with which to attack it’s author. The people always remain the same. Their manners may vary, but their passions never change. They court and reward flattery more than any Sovereign who ever wore a crown; and are more corrupted by it. The man who will refuse it to them, will suffer their neglect, if not their persecution. I mean in time of their prosperity; for when trouble comes upon them, they know well enough whom to trust; but when the danger is past, he is either forgotten or proscribed.
Since your observations were written, another and a great Revolution has put another seal to their truth. With this revolution passing distinctly before our Eyes while we held the book in our hand, we are not yet satisfied of that the experiment is proof of the principle. Frenchmen are not Americans. We could not so abuse our liberty—we could not so surrender ourselves to a single Despot. If any Nation ought to Know better, it is we ourselves. In no other Country has political investigation been so free, and in none has political information been so generally diffused. For more than half a century we have been accustomed to the most free and animated political discussions, and yet we are just now adopting the crude ideas of those European politicians who first dared to speak and write of republican principles, and who have been celebrated because they flattered the people.
I can not say the time will come, because I believe the time will never come, when your principles of Government will become universal; but I will say, because I know, the time will come when all wise men will draw from your book as from the  fountain of political Wisdom. The Experiments now making by the several States, and by the United States must confirm them. But there will be always ambitious men whose interest it will be to render them unpopular, and therefore it is that I despair of ever seeing them fairly put in practice. If the United States as a nation could patiently wait the result of the experiments now making in the several States, I should still have some hope. But the impression which a vigourous party who will undertake to flatter the people can suddenly make upon the great body of the people, is so certain, that I fear the State passions will but hasten the ruin of the general constitution.
My present course of life, leads me rather to an investigation of the principles of municipal law as they now exist, than to speculations upon the theory of Government. But I have thought it would be a useful addition to your works, if the various changes of government during the late french revolution should be accurately mark’d, and compared with the principles you have established. The result must demonstrate that while the notions of Mr. Turgot have been expunged by the blood of Millions of his Countrymen, your principles have been crown’d with triumph in the Coronation of Bonaparte  would demonstrate that all power collected in one centre  that centre is the nation, is infinitely more dangerous and destructive, than when all power lodged in the hands of a single despot. It would also show the infinite danger which attends the propagation of a single erroneous speculative opinion in the science of Government. Yet our Countrymen are running headlong after every political ignis fatuus which crosses their path. But after having discharged our duty, we must leave them to that over-ruling Providence who has hitherto preserved them from Ruin, in spite of themselves; and if it does come at last, it will be only a just and perhaps salutary punishment for their Sins.
With sentiments of the most affectionate veneration / I am, Dear Sir, your obliged and obedt. servt.
W. Cranch